Citation Nr: 1740915	
Decision Date: 09/20/17    Archive Date: 10/02/17

DOCKET NO.  17-03 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for prostate cancer, to include as secondary to in-service herbicide exposure. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran served on active duty from February 1954 to August 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

Although the Veteran initially requested a personal hearing with a Veterans Law Judge, he withdrew his hearing request in a January 2017 statement.  His hearing request is, therefore, considered withdrawn.  

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C. § 7107(a)(2) (2014); 38 C.F.R. § 20.900(c) (2016). 


FINDINGS OF FACT

1.  The Veteran is not shown to have performed active service in the Republic of Vietnam.

2.  There is no credible evidence that the Veteran was exposed to an herbicide agent in service.  

3.  Prostate cancer was not manifest during service or within one year of separation.  Prostate cancer is not attributable to service.


CONCLUSION OF LAW

Prostate cancer was not incurred in or aggravated by service and a malignant tumor may not be presumed to have been incurred therein.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits. See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159. 

Regarding VA's duty to notify, the Veteran filed his claim on a VA Form 21-526EZ for fully developed claims.  The fully developed claim form includes notice regarding what evidence is required to substantiate a claim for service connection and of the Veteran's and VA's respective duties for obtaining evidence.  See also M21-1, III.i.3.A.1.b.  Accordingly, VA satisfied its duty to notify.

With respect to the duty to assist, the Board finds that all necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran.  Specifically, the record contains the Veteran's service treatment records and VA treatment records. 

The Board notes that the Veteran has not been afforded a VA examination to determine the etiology of his prostate cancer.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in initial service connection claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.

Here, the record is lacking any evidence establishing that an event, injury, or disease occurred in service.  As discussed below, the Veteran was not diagnosed with prostate cancer in service, and was not exposed to herbicides based on his presence in the Gulf of Tonkin.  He has not contended that he was otherwise exposed to herbicides or that he set foot in Vietnam.  As a result, the record is missing critical evidence of an event, injury, or disease that occurred in service, McLendon element (2).

With respect to the third McLendon element, (association with service), the Court has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation. McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this regard, the competent evidence of record in the present appeal does not demonstrate an association between the Veteran's service and his diagnosed prostate cancer.  The Board has carefully considered the Court's language in McLendon - that the threshold for showing this association is a low one - however, the Court's language makes it clear that there is in fact a threshold.  In this case, only the Veteran's contentions provide any suggestion of such association.  The Board does not find the Veteran's contentions to rise to the level of the "indication of an association" referred to in 38 U.S.C. § 5103A or in McLendon.  However, if a Veteran's mere contention, standing alone, that his claimed disability is related to his service or to a service-connected disability is enough to satisfy the 'indication of an association,' then that element of 38 U.S.C. § 5103A  is meaningless.  See Splane v. West, 216 F.3d 1058, 1068-69 (Fed. Cir. 2000) ("canons of construction require us to give effect to the clear language of statute and avoid rendering any portions meaningless or superfluous").  It is clear that more than a mere contention is required under McLendon.  Accordingly, the Board finds that a VA examination is not necessary.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.
II.  Law and Regulations

In general, service connection may be granted for disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  See 38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

Certain chronic disabilities, to include malignant tumors, are presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C. §§ 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a). 

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service. "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam. 38 C.F.R. § 3.307(a)(6)(iii).

III.  Analysis

The record reflects that the Veteran has been diagnosed with prostate cancer during the appeal period.  See, e.g., a June 2015 VA urology treatment record.  A current disability has therefore been demonstrated.

Although the Veteran has been diagnosed with prostate cancer, the Board notes that there is no evidence that he was diagnosed with a malignant tumor within one year of his separation from service and he does not contend otherwise.  

With respect to the second Shedden element, an in-service disease or injury, the Veteran contends that he developed prostate cancer as a result of in-service exposure to Agent Orange.  See the August 2015 Notice of Disagreement.  As noted, such exposure is presumed in veterans who set foot in Vietnam.  See 38 C.F.R. § 3.307(a)(6)(iii).  In this case, however, the Veteran has not alleged, nor does the record indicate that he ever set foot in the Republic of Vietnam.  Instead, in his August 2015 Notice of Disagreement, the Veteran indicated that he served in the Gulf of Tonkin and was exposed to Agent Orange as a result of his service in the waters off Vietnam.  The Board notes, however, that the Veteran's service off the coast of Vietnam does not constitute "service in the Republic of Vietnam."  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) (Section 3.307(a)(6)(iii) requires a service member's presence at some point on the landmass or inland waters of Vietnam in order to benefit from the regulation's presumption.).  Significantly, the Veteran has not alleged that he travelled on the inland waterways of Vietnam or that he otherwise handled, or came in contact with, tactical herbicides such as Agent Orange.

Accordingly, the Veteran is not presumed to have been exposed to herbicides based on the location of his military service and has not provided any other theory of exposure.  The Board also notes that the Veteran's service treatment records are negative for any findings or diagnosis of prostate cancer and he does not appear to contend otherwise.  

Accordingly, based on the absence of an in-service disease or injury, the second Shedden element has not been met, and the Veteran's claim fails on this basis alone.

With respect to the third Shedden element, the record does not contain any competent or credible evidence which addresses the etiology of his diagnosed prostate cancer.

To the extent that the Veteran contends that a relationship exists between his prostate cancer and service, his belief does not constitute competent evidence and cannot be accepted by the Board.  This is because prostate cancer requires medical expertise to diagnose and an opinion on the etiology of this disease falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4. (Fed. Cir. 2007).

In sum, as there is no competent and credible evidence of a relationship between the Veteran's current disability and his active duty service, the third Shedden element has not been met and the Veteran's claim must be denied. 

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55-57.


ORDER

Service connection for prostate cancer is denied.




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


